MEMORANDUM OF DECISION.
The defendant appeals from a judgment entered on a jury verdict in the Superior Court, Somerset County, finding him guilty of reckless conduct in the use of a dangerous weapon, 17-A M.R.S.A. § 211 (1983), and driving to endanger, 29 M.R. S.A. § 1314 (Supp.1986). He challenges 1) the failure of the court to inquire into his competency to stand trial, 2) the validity of the indictment and 3) the effectiveness of his counsel. Contrary to the defendant’s first contention, the trial court was not required to make further inquiry in the absence of genuine doubt concerning the defendant’s competence to stand trial. See State v. Ledger, 444 A.2d 404, 418-19 (Me.1982). The defendant having chosen to go to trial without raising his objection to the indictment, and the alleged defect not rising to the jurisdictional level, we decline to consider his objection on appeal. State v. Michaud, 473 A.2d 399, 402 (Me.1984). We likewise decline to take cognizance on direct appeal of alleged ineffectiveness of counsel since the record does not clearly establish representational difficulties that are plainly beyond explanation or justification. State v. Bagley, 507 A.2d 560, 563 (Me.1986).
The entry is:
Judgment affirmed.
All concurring.